—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the basis of permanent neglect, the mother appeals from (1) an order of disposition of the Family Court, Nassau County (Koenig, J.), entered October 17, 1996, which, after a hearing and upon the mother’s consent, inter alia, terminated her parental rights and transferred guardianship and custody of the child to the Commissioner of the Nassau County Department of Social Services, and (2) an order of the same court, entered July 8, 1997, which continued the order of disposition.
Ordered that the orders are affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which *516could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of David G., 248 AD2d 470; Matter of Commissioner of Social Servs. [Davon Gushawn F.], 247 AD2d 471; Matter of Commissioner of Social Servs. [Adam Charles M.] v Pedro M., 228 AD2d 677). Miller, J. P., Thompson, Pizzuto, Mc-Ginity and Luciano, JJ., concur.